Case 1:19-cr-00109-SPW Document 24 Filed 09/16/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MONTANA RECEIVED

BILLINGS DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
vs.

WILLIAM CURTIS HILL, JR.,

Defendant.

 

 

ayia AUG 21 A & Sb

ALS SERVICE
ARES MONTANA

CR-19-109-BLG-SPW-01

WARRANT FOR ARREST
(State Custody)

TO: UNITED STATES MARSHAL AND ANY
AUTHORIZED UNITED STATES OFFICER

 

YOU ARE HEREBY COMMANDED to arrest WILLIAM CURTIS HILL, JR. and take
the arrested person without unnecessary delay before the nearest federal magistrate judge to
answer the Indictment charging him with Conspiracy to Possess with Intent to Distribute
Methamphetamine, Possession with Intent to Distribute Methamphetamine and Aiding &
Abetting in violation of Title 21 U.S.C. §§ 841(a)(1), 846 and Title 18 U.S.C. § 2.

Karla E. Painter, AUSA

  

Assigned-to:

   

judith oS any C Clerk

AS ORDERED BY U.S. MAGISTRATE JUDGE TIMOTHY J. CA

_Billings, Montana

BAIL FIXED AT NONE
Date of Issue: 26th day of August, 2019

 

 

RETURN

 

DATE RECEIVED:

LOCATION:

EXECUTED BY ARREST OF THE ABOVE-NAMED DEFENDANT

 

DATEOF ARREST: 7 if a Vida

Rod Ostermiller

 

 

LOCATION: [2 ///'4,¢ 17
7 7

BY: Ka Ut

UNITED STATES MARSHAL

 

Deputy U.S. Marshal

 

 

 

 

 
